MEMORANDUM ***
We have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s decision to deny federal habeas relief, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.), cert. denied, — U.S.-, 124 *277S.Ct. 446, 157 L.Ed.2d 313 (2003), and we affirm.
Because the parties are familiar with the facts, we recite them only as necessary for this decision. Vaughn argues that the attempted murder instruction improperly allowed the jury to convict him of attempted premeditated murder as an aider and abettor without finding that he personally premeditated the offense. We conclude that the California Court of Appeal’s decision rejecting this claim was not contrary to, and did not involve an unreasonable application of, clearly-established federal law. See Wisconsin v. Mitchell, 508 U.S. 476, 483,113 S.Ct. 2194,124 L.Ed.2d 436 (1993) (recognizing that federal courts “are bound by a state court’s construction of a state statute”); People v. Lee, 31 Cal.4th 613, 3 Cal.Rptr.3d 402, 74 P.3d 176, 178 (2003) (holding that CahPenal Code § 664(a) “does not require personal willfulness, deliberation, and premeditation on the part of an attempted murderer”) (emphasis in original), cert denied sub nom. Xiong v. California, — U.S.-, 124 S.Ct. 1680, 158 L.Ed.2d 374 (2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.